

117 S2654 IS: September 11 Transparency Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2654IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Menendez (for himself, Mr. Schumer, Mr. Cornyn, Mr. Blumenthal, Mr. Grassley, Mrs. Gillibrand, Mr. Booker, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo require a declassification review of certain investigation documents concerning foreign support for the terrorist attacks of September 11, 2001, and for other purposes.1.Short titleThis Act may be cited as the September 11 Transparency Act of 2021.2.Declassification review of certain investigation documents concerning foreign support for terrorist attacks of September 11, 2001(a)Declassification reviews, publication, and reportThe Director of National Intelligence, the Attorney General, and the Director of the Central Intelligence Agency shall—(1)in accordance with subsection (b), complete declassification reviews—(A)not later than 90 days after the date of the enactment of this Act, of—(i)the subfile investigation described in chapter V of the 2015 Final Report of the Congressionally-directed 9/11 Review Commission;(ii)any subfile or separate investigation of any subject of the subfile investigation described in clause (i);(iii)any counterintelligence investigation involving any subject of the subfile investigation described in clause (i); and(iv)any PENTTBOM records referring or relating to any subject of the subfile investigation described in clause (i); and(B)not later than 20 days after the date of the enactment of this Act, of the April 2016 Review Report concerning the subfile investigation described in subparagraph (A)(i);(2)not later than 20 days after the date of the enactment of this Act, make available to the public any information declassified as a result of a declassification review completed under paragraph (1)(B); and(3)not later than 90 days after the date of the enactment of this Act—(A)make available to the public any information declassified as a result of the declassification reviews completed under paragraph (1)(A); and(B)submit to the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) a report on the results of the declassification reviews completed under paragraph (1), including a justification for each decision not to declassify a document, record, or information pursuant to such reviews.(b)Review procedures(1)Oversight and responsibilityThe declassification reviews required by subsection (a)(1) shall be overseen by the Director of National Intelligence, who shall ensure that documents and information are declassified to the fullest extent possible under applicable provisions of law, except that—(A)the Attorney General shall have primary responsibility for conducting the declassification reviews required by subsection (a)(1) with respect to documents and information that originated with the Department of Justice;(B)the Director of the Central Intelligence Agency shall have primary responsibility for conducting the declassification reviews required by such subsection with respect to documents and information that originated with the Central Intelligence Agency; and(C)the Director of National Intelligence shall have primary responsibility for conducting the declassification reviews required by such subsection with respect to all other documents and information not described in subparagraph (A) or (B).(2)Additional requirementsUpon the completion of the declassification reviews under subsection (a)(1), the Director of National Intelligence, the Attorney General, and the Director of the Central Intelligence Agency shall each ensure that, with respect to each review under their respective primary responsibility under paragraph (1) of this subsection and as to all documents and information subject to such reviews but not declassified pursuant to such reviews—(A)such documents and information meet the requirements for classification;(B)all nonclassified information is disentangled and, to the extent practicable, made available to the public; and(C)all documents and information are nonetheless declassified, in accordance with section 3.1 of Executive Order 13526 (50 U.S.C. 3161 note; relating to classified national security information), or successor order, when the Director of National Intelligence, the Attorney General, or the Director of the Central Intelligence Agency, as the case may be, determines that the Federal Government’s interest in classification is outweighed by the public interest in disclosure. 